DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
This application is subject to a terminal disclaimer filed 3/25/2022.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/7/2022 has been entered.
 Response to Amendment
Claims 19 and 20 have been canceled and as such any objections or rejections to the canceled claims have been withdrawn as moot. 
Response to Arguments
Applicant’s arguments, see applicant’s correspondence, filed 7/7/2022, with respect to the rejection(s) of claim(s) 1 and 10 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hasegawa and Foley.
Allowable Subject Matter
Claim 18 is allowed.  The cited prior art does not disclose or render obvious the combination of elements recited in the claims as a whole.  Specifically, the cited prior art fails to disclose or render obvious the transforming of a source 3D model of a contiguous body tissue into a flattened model comprising the details of the body tissue surface visually unwrapped and flattened, were the flattened model represents the transformed positions of the source 3D model of the contiguous body tissue defined between a first edge formed about a lumen defined by the contiguous body tissue and a second edge, the contiguous body tissue surface projects about the lumen to the second edge and includes one or more ablation lesions, and an ablation path connecting the one or more ablation lesions, and producing the image of the flattened model.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyrakh et al. (US 2016/0055681 A1) in view of Hasegawa et al. (US 2008/0097150 A1).
Regarding claim 1, Koyrakh discloses: 
A method for producing an image of a body tissue surface, the method comprising: (Abstract of Koyrakh: method for projecting 3D surface geometry onto planar projection)
Transforming a source 3-D model of the body tissue surface, , into a flattened model comprising details of the body tissue surface represented visually on an unwrapped and flattened surface, (Par. 35 of Koyrakh: 3D model of heart, converted into 2D projection or planar representation of 3D model that can be displayed as flat image; See Fig. 3 and Par. 36: surface geometry of 3D model displayed as 2D projection 52; Paras. 38 and 40: unfolding of 3D model can be visualized)
wherein the flattened model represents transformed positions of the source 3-D model of the body tissue surface defined between a (Paras. 38 and 40 of Koyrakh: unfolding of 3D model can be visualized, where unfolding conceptually comprises making incision in hollow hull of 3D model and stretching hull at incision so edge of incision forms edge of 2D projection or planar representation; Fig. 7A and Par. 47: generate 2D projection 52 of 3D model 50, representing left atrium of heart; Par. 48: cutting curve 86 extends along the surface of 3D model 50 through points 88A, 88B, 88C, and 88D; Par. 50: 3D model unfolded into 2D projection 52 – Fig. 7A shows first and second edges, formed about the heart atrium, projected from a first edge to the second edge, e.g. 88A to 88C edges); and
Producing an image from the flattened model (Par. 50 of Koyrakh: 2D projection viewed on image panel 48)
	Hasegawa discloses: 
Transforming a source 3-D model of the surface, defined by a proximal contiguous edge and a distal contiguous edge, (Abstract of Hasegawa: output converted medical image of tubular part in vivo; Fig. 2 and Par. 88: endoscope inserted into tubular organ or part and inner wall is picked up by image pickup apparatus; Par. 91: image of subject of tubular organ picked up and converted to create a developed view; Figs 2 and 3 and Par. 90: image Ia is image of tubular part of esophagus 31 to inside of stomach, with columnar epithelium 35 having edge at junction 34 to stomach and edge to squamous epithelium 36 shown in figure 3) 
wherein the flattened model represents transformed positions of the source 3-D model of the surface defined between a contiguous first edge and a contiguous second edge, wherein the first edge is a representation of proximal contiguous edge and the second edge is a representation of the distal contiguous edge, (Fig. 6 and Par. 98 of Hasegawa: As shown on the left side of FIG. 6, the two-dimensional orthogonal coordinate system of the endoscopic image Ia is handled as X-Y, and the endoscopic image Ia is converted to the polar coordinate system of the coordinate system θ-Z of a developed view Ib as shown in the right side of FIG. 6 where the coordinate positions in the polar coordinate system θ-Z are indicated by θ, which indicates the circumferential position, and z, which indicates the distance position from the center – as shown in Fig. 6, 37 is representative of the first contiguous edge and 34 is representative of the second contiguous edge of the lumen – as shown in Fig. 2 and 3)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for displaying body tissue surface information on a user interface as provided by Koyrakh, using the projection of a different type of anatomical surface as provided by Hasegawa, using known electronic interfacing and programming techniques.  The modification merely substitutes one known type of unwrapped and flattened anatomical surface using a projection technique for another, yielding predictable results of transforming 3D tubular surface data to 2D data for display on a projected 2D display surface, instead of a different type of anatomical lumen.  Moreover, the modification yields an improved system by allowing for an additional display of data using a different projection to allow a user a different type of visual data that allows for different views of data for easier comprehension of 3D information displayed on a 2D display, and allowing for different types of body tissue shapes commonly found in the human anatomy for projecting onto the display for easier visualization.  
Regarding claim 2, Koyrakh further discloses: 
Wherein the flattened model has an interior area defined between the first edge and the second edge, the interior area comprising details of the body tissue surface (Fig. 7A and Par. 50 of Koyrakh: 3D model unfolded into 2D projection 52 so that surface sections can be viewed on image panel, comprising a complete unfolding of surface geometry 51 – Fig. 7A shows unfolded projection 52 including at least an interior area between edges containing 88A and 88C; Par. 52: maintain features of 3D model upon unfolding)
Regarding claim 4, Koyrakh further discloses: 
Wherein the body tissue surface comprises a lumen surface of a body cavity (Fig. 7A and Par. 47: generate 2D projection 52 of 3D model 50, representing left atrium of heart)
Regarding claim 5, Koyrakh further discloses: 
Wherein the transforming introduces a discontinuity between two portions of the flattened model which corresponds to two different portions of the body tissue surface (Fig. 7A and Par. 47: generate 2D projection 52 of 3D model 50, representing left atrium of heart; Par. 48: cutting curve 86 extends along the surface of 3D model 50 through points 88A, 88B, 88C, and 88D; Par. 50: 3D model unfolded into 2D projection 52 – Fig. 7A shows first and second edges, formed about the heart atrium, projected from a first edge to the second edge, e.g. 88A to 88C edges – note each edge corresponds to the adjacent tissue, which are “different portions”)

Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyrakh et al. (US 2016/0055681 A1) in view of Hasegawa et al. (US 2008/0097150 A1) and in further view of Paik et al. (Paik, David S., et al., “Visualization Modes for CT Colonography Using Cylindrical and Planar Map Projections”, Journal of Computer Assisted Tomography, March-April 2000; Vol. 24, Issue 2, p 179-188).
Regarding claim 3, the limitations included from claim 2 are rejected based on the same rationale as claim 2 set forth above and incorporated herein.  Further regarding claim 3, Paik discloses: 
Wherein the second edge corresponds to spherical angle positions in the source 3-D model (Page 5/7 of Paik, “Map Projections” section, Par. 1 discusses visualizing entire surface of viewing sphere surrounding the viewer onto the surface of which rays are cast from every direction from the center and visualizing surface of sphere on flat surface, and creating a map of the globe by geometric transformation of the surface of a sphere onto a flat surface. Fig. 3 and Par. 2 of “Map Projection” Section discusses type of map projections of surface of globe, including showing planar projection of data at different spherical angle positions of 3D globe onto flat surface of plane in length and width direction:

    PNG
    media_image1.png
    227
    217
    media_image1.png
    Greyscale

Fig. 4 on Page 7/17 further discloses planar map projection A of colon region)
Both Koyrakah, Hasegawa and Paik are directed to systems and methods viewing resulting images and data for medical procedures using image projection.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the 3D flattening processing of imagery obtained of patient anatomy as provided by Koyrakah, using the projection of a different type of anatomical surface as provided by Hasegawa by further using the alternate projection of data for providing different views of patient tissue as provided by Paik, using known electronic interfacing and programming techniques.  The modification results in an improved imaging system by providing different perspectives of tissue data, allowing for a more complete visualization of the data, including better viewing otherwise hidden or distorted medical data.
Regarding claim 7, the limitations included from claim 1 are rejected based on the same rationale as claim 1 set forth above and incorporated herein.  Further regarding claim 7, Paik discloses: 
Further comprising producing a plurality of images from the flattened model, wherein a first image is a view of the flattened model from a first direction, a second image is a view of the flattened model from a second direction, and the first and second images show different sides of a same surface portion (Page 7/17 of Paik, first paragraph discloses producing forward and reverse endoscopic movies for viewing frustrum geometry; Fig. 4 on Page 7/17: A: Forward stereographic projection (planar) with polyp visible and B: reverse stereographic projection (planar) with polyp not visible; Also see Page 5/17, “Map Projections” section, paragraphs 1-2 and Fig. 3 disclosing using a geometric transformation of the surface of a sphere onto a flat surface, including planar projection A, cylindrical map projection B and conic map projection C)
Both Koyrakah, Hasegawa and Paik are directed to systems and methods viewing resulting images and data for medical procedures using image projection.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the 3D flattening processing of imagery obtained of patient anatomy as provided by Koyrakah, using the projection of a different type of anatomical surface as provided by Hasegawa by further using the alternate projection of data for providing different views of patient tissue as provided by Paik, using known electronic interfacing and programming techniques.  The modification results in an improved imaging system by providing different perspectives of tissue data, allowing for a more complete visualization of the data, including better viewing otherwise hidden data (e.g. Fig. 4 of Paik on Page 7/17 disclosing the polyp is visible from one direction but not the other).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyrakh et al. (US 2016/0055681 A1) in view of Hasegawa et al. (US 2008/0097150 A1) and in further view of Lichtenstein et al. (US 2014/0330111 A1).
Regarding claim 6, the limitations included from claim 1 are rejected based on the same rationale as claim 1 set forth above and incorporated herein.  Further regarding claim 6, Lichtenstein discloses: 
wherein the source 3-D model is updated with position measurements of the surface measured from a probe, as the probe is moved within a lumen defined by the body tissue surface (Par. 30 of Lichtenstein: The 3D map is generated by determining locations and LATs at the locations, typically by inserting a catheter into the heart chamber; Par. 39: professional inserts catheter into patient such that catheter enters left atrium via mitral valve; Par. 40: the distal end of catheter 62 comprises other sensors which measure characteristics of the region wherein the distal end is located, and processor 30 integrates the output of these sensors with the locations and/or orientations of the distal end in order to produce, inter alia, maps comprising values of the characteristics overlaid onto a three-dimensional map of the locations of distal end 62; Par. 43: processor produces 3D mesh by evaluating locations of atrium by measuring values of LATs at points, and from evaluated 3D locations, generating a 3D mesh)
Both Koyrakah, Hasegawa and Lichtenstein are directed to systems and methods for viewing resulting images and data for medical procedures.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the 3D flattening processing of imagery obtained of patient anatomy as provided by Koyrakah, using the projection of a different type of anatomical surface as provided by Hasegawa by further using a technique for 3D mapping internal data using a catheter with sensors as provided by Lichtenstein, using known electronic interfacing and programming techniques.  The modification results in an improved imaging system by utilizing an efficient mapping technique for faster procedure time to reduce invasive procedure time within a patient (see e.g. Par. 2 of Lichtenstein discussing problem of little time for invasive medical procedures) while also providing easier to use medical techniques utilizing common catheters known by medical professionals with improved digital mapping technology for faster and easier collection of data.  The modification also substitutes one type of medical image device for obtaining 3D data for anatomy for another type of medical image device, yielding predictable results of utilizing the catheter imaging device for gathering image data for use in constructing 3D modeling data of anatomy for further image processing to a 2D projection.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyrakh et al. (US 2016/0055681 A1) in view of Hasegawa et al. (US 2008/0097150 A1) and in further view of Haker et al. (Haker, Steven, et al., “Nondistorting Flattening Maps and the 3-D visualization of Colon CT Images”, IEEE Transactions on Medical Imaging, Vol. 19, No. 7, July 2000, pp. 665-670).
Regarding claim 8, limitations included from claim 1 are rejected based on the same rationale as claim 1 set forth above and incorporated herein.  Further regarding claim 8, Haker discloses: 
Providing a first region, extending from one edge of the flattened model to another edge of the flattened model, comprising a distance that is distorted relative to the source 3-D model by substantially the same amount through the first region (Page 666, right column, 2nd Par. of Section III of Haker discloses looking for a flattening map f which is continuous on Σ and linear on each triangle; Page 667, Section IV “Inspection and Distortion Removal”, Paragraphs 1-3 of section discusses flattening colon surface with attempt to remove distortion, including achieving a surface flattening that is free of distortion along some curve: “the distortion-free curve will be a level set of the harmonic function described above (essentially a loop around the tubular colon surface), and it will correspond to the vertical line through the center of a frame in the cine” – in other words, the line vertical line through the center frame of the cine – shown in Figs. 2-4 on page 668 extends from one end to the other of the flattened model and is a distance distorted relative to the source colon model throughout the line as not distorted)
Both Koyrakh, Hasegawa and Haker are directed to techniques for flattening out an image from a 3D object for providing a planar perspective of the 3D object in 2D space.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the 3D flattening processing of imagery obtained of patient anatomy as provided by Koyrakah, using the projection of a different type of anatomical surface as provided by Hasegawa by further by incorporating the flattening a 3D model using a plane of projection as provided by Haker, using known electronic interfacing and programming techniques.  The modification simply substitutes one known technique for flattening 3D image data to a planar image for another, to obtain predictable results of obtaining a flattened view of 3D object on a plane using projection of the data onto a plane.  Moreover, the modification would have been obvious to try as it chooses from a finite number of identifiable and predictable mathematical solutions for flattening 3D model data to a planar image, with a reasonable expectation of success that using a stereographic projection of the data would result in a planar perspective of 3D data for presenting 3D modeled data to a viewer.  The modification also results in an improved user interface by allowing a new perspective to image data for easier understanding of 3D image data seen all at once rather than requiring interactions while not otherwise hiding important data by using 3D perspectives.
Regarding claim 9, the limitations included from claim 1 are rejected based on the same rationale as claim 1 set forth above and incorporated herein.  Further regarding claim 9, Koyrakh further discloses:
Wherein the flattened model represents transformed positions from a volume of the source 3-D model of the body tissue surface (Fig. 7A and Par. 50 of Koyrakh: 3D model unfolded into 2D projection 52 so that surface sections can be viewed on image panel, comprising a complete unfolding of surface geometry 51 – Fig. 7A shows unfolded projection 52 including at least an interior area between edges containing 88A and 88C; Par. 52: maintain features of 3D model upon unfolding)
Haker further discloses:
wherein the flattened model represents transformed positions from a volume of the source 3-D model away from the body tissue surface (Page 668 of Haker, right column, last paragraph: polyps have relatively high Gaussian curvature compared with the flatter surrounding colon surface – in other words, the flattened model includes transformed positions of any polyps which are “away from the body tissue surface” as they have height and volume)
Both Koyrakah, Hasegawa and Haker are directed to systems and methods for viewing resulting images and data for medical procedures.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the 3D flattening processing of imagery obtained of patient anatomy as provided by Koyrakah, using the projection of a different type of anatomical surface as provided by Hasegawa by further using a technique for including additional surface details for body tissue in the transformation as provided by Haker, using known electronic interfacing and programming techniques.  The modification results in an improved imaging system of body anatomy by including the details texture of the surface or growths on anatomical surfaces that are commonly not smooth surfaces, to better visualize the anatomical data and provide improved visualization of medical data by including additional details for better study

Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyrakh et al. (US 2016/0055681 A1) in view of Hasegawa et al. (US 2008/0097150 A1) and in further view of Foley et al. (“Computer Graphics: Principles and Practice: Second Edition in C”, Addison-Wesley Publishing Company, Inc., 1996, pp. 242–250).
Regarding claim 10, Koyrakh
A method for producing an image of a body tissue surface, the method comprising: (Abstract of Koyrakh: method for projecting 3D surface geometry onto planar projection)
Transforming a source 3-D model of the body tissue surface, wherein the body tissue surface is contiguous about a lumen, into a flattened model comprising details of the body tissue surface represented visually on an unwrapped and flattened surface, (Par. 35 of Koyrakh: 3D model of heart, converted into 2D projection or planar representation of 3D model that can be displayed as flat image; See Fig. 3 and Par. 36: surface geometry of 3D model displayed as 2D projection 52m where lumen is heart or heart chamber with contiguous surface tissue; Paras. 38 and 40: unfolding of 3D model can be visualized – however also note Hasegawa discloses obtaining the cylinder projection of a lumen, discussed below)
wherein the flattened model represents transformed positions from a volume of the source 3-D model of the body tissue surface (Paras. 38 and 40 of Koyrakh: unfolding of 3D model can be visualized, where unfolding conceptually comprises making incision in hollow hull of 3D model and stretching hull at incision so edge of incision forms edge of 2D projection or planar representation; Fig. 7A and Par. 50: 3D model unfolded into 2D projection 52 so that surface sections can be viewed on image panel, comprising a complete unfolding of surface geometry 51 – Fig. 7A shows unfolded projection 52 including at least an interior area between edges containing 88A and 88C; Par. 52: maintain features of 3D model upon unfolding); and
Producing an image from the flattened model (Par. 50 of Koyrakh: 2D projection viewed on image panel 48)
Wherein the flattened model comprises a first edge and a second edge, an interior area defined between the first edge and the second edge, the interior area comprising details of the body tissue surface (Paras. 38 and 40 of Koyrakh: unfolding of 3D model can be visualized, where unfolding conceptually comprises making incision in hollow hull of 3D model and stretching hull at incision so edge of incision forms edge of 2D projection or planar representation; Fig. 7A and Par. 47: generate 2D projection 52 of 3D model 50, representing left atrium of heart; Par. 48: cutting curve 86 extends along the surface of 3D model 50 through points 88A, 88B, 88C, and 88D; Par. 50: 3D model unfolded into 2D projection 52 – Fig. 7A shows first and second edges, formed about the heart atrium, projected from a first edge to the second edge, e.g. 88A to 88C edges).
Hasegawa discloses: 
Transforming a source 3-D model of the surface, wherein the body tissue surface is contiguous about a lumen (Abstract of Hasegawa: output converted medical image of tubular part in vivo; Fig. 2 and Par. 88: endoscope inserted into tubular organ or part and inner wall is picked up by image pickup apparatus; Par. 91: image of subject of tubular organ picked up and converted to create a developed view; Figs 2 and 3 and Par. 90: image Ia is image of tubular part of esophagus 31 to inside of stomach, with columnar epithelium 35 having edge at junction 34 to stomach and edge to squamous epithelium 36 shown in figure 3; Fig. 9 and Par. 119: geometric conversion performed to project image to surface of cylinder; Par. 122: projection of cylinder 41 is created) 
wherein the flattened model comprises a first edge and a second edge, an interior area defined between the first edge and the second edge, (Fig. 6 and Par. 98 of Hasegawa: As shown on the left side of FIG. 6, the two-dimensional orthogonal coordinate system of the endoscopic image Ia is handled as X-Y, and the endoscopic image Ia is converted to the polar coordinate system of the coordinate system θ-Z of a developed view Ib as shown in the right side of FIG. 6 where the coordinate positions in the polar coordinate system θ-Z are indicated by θ, which indicates the circumferential position, and z, which indicates the distance position from the center – as shown in Fig. 6, 37 is representative of the first contiguous edge and 34 is representative of the second contiguous edge of the lumen – as shown in Fig. 2 and 3; Also see Fig. 27)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for displaying body tissue surface information on a user interface as provided by Koyrakh, using the projection of a different type of anatomical surface as provided by Hasegawa, using known electronic interfacing and programming techniques.  The modification merely substitutes one known type of unwrapped and flattened anatomical surface using a projection technique for another, yielding predictable results of transforming 3D tubular surface data to 2D data for display on a projected 2D display surface, instead of a different type of anatomical lumen.  Moreover, the modification yields an improved system by allowing for an additional display of data using a different projection to allow a user a different type of visual data that allows for different views of data for easier comprehension of 3D information displayed on a 2D display, and allowing for different types of body tissue shapes commonly found in the human anatomy for projecting onto the display for easier visualization.  
Koyrakh modified by Hasegawa does not explicitly teach the interior area and the second edge project out of plane and away from the first edge relative to the source 3-D model of the surface to produce the flattened model. 
	Foley discloses:
	Wherein the flattened model comprises a first edge and a second edge, an interior area defined between the first edge and the second edge, the interior area comprises details of the surface and maintaining contiguity of the 3-D model of the surface, and the boundary being contiguous and being interior to the interior area; the interior area and the second edge project out of plane and away from the first edge relative to the source 3-D model of the surface to produce the flattened model (Projecting a 3D model onto a camera plane is well known in the field of computer graphics, as shown by Foley:  
Page 243 of Foley, Fig. 6.24 discloses 3D house model, which is further shown as representative stick model in Fig. 6.26 on page 244; Section 6.3.1 on Page 245: “To obtain the front one-point perspective view of the house shown in Fig. 6.27”; Last Paragraph on page 245 to page 246 discusses placing view plane on front face of house – see Fig. 6.29 showing window on view pane - shows view plane as 2D;
In other words, Foley teaches the flattening of a 3D model, having the interior are aand the second edge project out of plane and away from the first edge relative to the 3D model in image 6.29, by projecting the 3D values onto the 2D view plane, having a first edge as the outer pentagon shown in Fig. 6.28 and the second edge as the interior pentagon in Fig. 6.28, both of which are contiguous boundaries of the 3D shape to be projected onto the 2D plane for viewing:


    PNG
    media_image2.png
    275
    302
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    275
    326
    media_image3.png
    Greyscale

)
	Koyrakh and Hasegawa teach obtaining 3-D model of the body tissue surface, where the body tissue surface is contiguous about a lumen, and a technique for flattening out the 3-D model (as provided above).  Hasegawa for example provides the 3D model data in Fig. 27:

    PNG
    media_image4.png
    349
    519
    media_image4.png
    Greyscale

The only limitation missing is the particular manner of flattening the 3-D model such that the flattened data has an interior area comprises details of the surface and maintaining contiguity of the 3-D model of the surface, and the boundary being contiguous and being interior to the interior area.  Foley shows that it is well known that a perspective of a 3-D model can be provided by projecting the 3-D model to a 2D plane, maintaining the contiguity of the edges of the model, whatever the 3-D model may be.  Using the technique of projecting the 3D model data to a plane using the 3-D model data of Koyrakh and Hasegawa therefore teaches the limitations of the claim. 
Both Koyrakh and Foley are directed to techniques for flattening out an image from a 3D object for providing a planar perspective of the 3D object in 2D space.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the 3D flattening processing of imagery obtained of patient anatomy as provided by Koyrakah, using the projection of a different type of anatomical surface as provided by Hasegawa, by incorporating the flattening a 3D model using a plane of projection as provided by Foley, using known electronic interfacing and programming techniques.  The modification simply substitutes one known technique for flattening 3D image data to a planar image for another, to obtain predictable results of obtaining a flattened view of 3D object on a plane using stereographic projection of the data.  Moreover, the modification would have been obvious to try as it chooses from a finite number of identifiable and predictable mathematical solutions for flattening 3D model data to a planar image, with a reasonable expectation of success that using a stereographic projection of the data would result in a planar perspective of 3D data for presenting 3D modeled data to a viewer.  The modification also results in an improved user interface by allowing a new perspective to image data for easier understanding of 3D image data seen all at once rather than requiring interactions while not otherwise hiding important data by using 3D perspectives. 
Regarding claim 11, Koyrakh further discloses: 
Wherein the body tissue surface comprises a lumen surface of a body cavity (Fig. 7A and Par. 47: generate 2D projection 52 of 3D model 50, representing left atrium of heart)
Regarding claim 12, Koyrakh further discloses:
Wherein the first edge is formed about a lumen defined by the body tissue surface (Fig. 7A and Par. 47 of Koyrakh: generate 2D projection 52 of 3D model 50, representing left atrium of heart; Par. 48: cutting curve 86 extends along the surface of 3D model 50 through points 88A, 88B, 88C, and 88D; Par. 50: 3D model unfolded into 2D projection 52 – Fig. 7A shows first and second edges, formed about the heart atrium)
Alternatively, Hasegawa further discloses:
Wherein the first edge is formed about a lumen defined by the body tissue surface (Abstract of Hasegawa: output converted medical image of tubular part in vivo; Fig. 2 and Par. 88: endoscope inserted into tubular organ or part and inner wall is picked up by image pickup apparatus; Par. 91: image of subject of tubular organ picked up and converted to create a developed view; Figs 2 and 3 and Par. 90: image Ia is image of tubular part of esophagus 31 to inside of stomach, with columnar epithelium 35 having edge at junction 34 to stomach and edge to squamous epithelium 36 shown in figure 3; Fig. 9 and Par. 119: geometric conversion performed to project image to surface of cylinder; Par. 122: projection of cylinder 41 is created – see Fig. 27)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for displaying body tissue surface information on a user interface as provided by Koyrakh, using the projection of a different type of anatomical surface as provided by Hasegawa, using known electronic interfacing and programming techniques.  The modification merely substitutes one known type of unwrapped and flattened anatomical surface using a projection technique for another, yielding predictable results of transforming 3D tubular surface data to 2D data for display on a projected 2D display surface, instead of a different type of anatomical lumen.  Moreover, the modification yields an improved system by allowing for an additional display of data using a different projection to allow a user a different type of visual data that allows for different views of data for easier comprehension of 3D information displayed on a 2D display, and allowing for different types of body tissue shapes commonly found in the human anatomy for projecting onto the display for easier visualization.
Regarding claim 13, Koyrakh further discloses: 
Wherein the transforming introduces a discontinuity between two portions of the flattened model which corresponds to two different portions of the body tissue surface (Fig. 7A and Par. 47 of Koyrakh: generate 2D projection 52 of 3D model 50, representing left atrium of heart; Par. 48: cutting curve 86 extends along the surface of 3D model 50 through points 88A, 88B, 88C, and 88D; Par. 50: 3D model unfolded into 2D projection 52 – Fig. 7A shows first and second edges, formed about the heart atrium, projected from a first edge to the second edge, e.g. 88A to 88C edges – note each edge corresponds to the adjacent tissue, which are “different portions”)

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyrakh et al. (US 2016/0055681 A1) in view of Hasegawa et al. (US 2008/0097150 A1) and Foley et al. (“Computer Graphics: Principles and Practice: Second Edition in C”, Addison-Wesley Publishing Company, Inc., 1996, pp. 242–250) and in further view of Lichtenstein et al. (US 2014/0330111 A1).
Regarding claim 14, the limitations included from claim 10 are rejected based on the same rationale as claim 10 set forth above and incorporated herein.  Further regarding claim 14, Lichtenstein discloses: 
wherein the source 3-D model is updated with position measurements of the surface measured from a probe, as the probe is moved within a lumen defined by the body tissue surface (Par. 30 of Lichtenstein: The 3D map is generated by determining locations and LATs at the locations, typically by inserting a catheter into the heart chamber; Par. 39: professional inserts catheter into patient such that catheter enters left atrium via mitral valve; Par. 40: the distal end of catheter 62 comprises other sensors which measure characteristics of the region wherein the distal end is located, and processor 30 integrates the output of these sensors with the locations and/or orientations of the distal end in order to produce, inter alia, maps comprising values of the characteristics overlaid onto a three-dimensional map of the locations of distal end 62; Par. 43: processor produces 3D mesh by evaluating locations of atrium by measuring values of LATs at points, and from evaluated 3D locations, generating a 3D mesh)
Both Koyrakah and Lichtenstein are directed to systems and methods for viewing resulting images and data for medical procedures.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the 3D flattening processing of imagery obtained of patient anatomy as provided by Koyrakah, using the projection of a different type of anatomical surface as provided by Hasegawa, and incorporating the flattening a 3D model using a plane of projection as provided by Foley, by using a technique for 3D mapping internal data using a catheter with sensors as provided by Lichtenstein, using known electronic interfacing and programming techniques.  The modification results in an improved imaging system by utilizing an efficient mapping technique for faster procedure time to reduce invasive procedure time within a patient (see e.g. Par. 2 of Lichtenstein discussing problem of little time for invasive medical procedures) while also providing easier to use medical techniques utilizing common catheters known by medical professionals with improved digital mapping technology for faster and easier collection of data.  The modification also substitutes one type of medical image device for obtaining 3D data for anatomy for another type of medical image device, yielding predictable results of utilizing the catheter imaging device for gathering image data for use in constructing 3D modeling data of anatomy for further image processing to a 2D projection.  

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyrakh et al. (US 2016/0055681 A1) in view of Hasegawa et al. (US 2008/0097150 A1) and Foley et al. (“Computer Graphics: Principles and Practice: Second Edition in C”, Addison-Wesley Publishing Company, Inc., 1996, pp. 242–250) and in further view of Paik et al. (Paik, David S., et al., “Visualization Modes for CT Colonography Using Cylindrical and Planar Map Projections”, Journal of Computer Assisted Tomography, March-April 2000; Vol. 24, Issue 2, p 179-188).
Regarding claim 15, the limitations included from claim 10 are rejected based on the same rationale as claim 10 set forth above and incorporated herein.  Further regarding claim 15, Paik discloses: 
Further comprising producing a plurality of images from the flattened model, wherein a first image is a view of the flattened model from a first direction, a second image is a view of the flattened model from a second direction, and the first and second images show different sides of a same surface portion (Page 7/17 of Paik, first paragraph discloses producing forward and reverse endoscopic movies for viewing frustrum geometry; Fig. 4 on Page 7/17: A: Forward stereographic projection (planar) with polyp visible and B: reverse stereographic projection (planar) with polyp not visible; Also see Page 5/17, “Map Projections” section, paragraphs 1-2 and Fig. 3 disclosing using a geometric transformation of the surface of a sphere onto a flat surface, including planar projection A, cylindrical map projection B and conic map projection C)
Both Koyrakah and Paik are directed to systems and methods viewing resulting images and data for medical procedures using image projection.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the 3D flattening processing of imagery obtained of patient anatomy as provided by Koyrakah, using the projection of a different type of anatomical surface as provided by Hasegawa, by incorporating the flattening a 3D model using a plane of projection as provided by Foley, by using the alternate projection of data for providing different views of patient tissue as provided by Paik, using known electronic interfacing and programming techniques.  The modification results in an improved imaging system by providing different perspectives of tissue data, allowing for a more complete visualization of the data, including better viewing otherwise hidden data (e.g. Fig. 4 of Paik on Page 7/17 disclosing the polyp is visible from one direction but not the other).

Claims 13, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyrakh et al. (US 2016/0055681 A1) in view of Hasegawa et al. (US 2008/0097150 A1) and Foley et al. (“Computer Graphics: Principles and Practice: Second Edition in C”, Addison-Wesley Publishing Company, Inc., 1996, pp. 242–250) and in further view of Haker et al. (Haker, Steven, et al., “Nondistorting Flattening Maps and the 3-D visualization of Colon CT Images”, IEEE Transactions on Medical Imaging, Vol. 19, No. 7, July 2000, pp. 665-670).
Claim 13 is alternatively rejected in view of Haker:  Regarding claim 13, the limitations included from claim 10 are rejected based on the same rationale as claim 10 set forth above and incorporated herein.  Further regarding claim 13, Haker discloses: 
Wherein the transforming introduces a discontinuity between two portions of the flattened model which corresponds to two different portions of the body tissue surface (Fig. 7A and Par. 47 of Koyrakh: generate 2D projection 52 of 3D model 50, representing left atrium of heart; Par. 48: cutting curve 86 extends along the surface of 3D model 50 through points 88A, 88B, 88C, and 88D; Par. 50: 3D model unfolded into 2D projection 52 – Fig. 7A shows first and second edges, formed about the heart atrium, projected from a first edge to the second edge, e.g. 88A to 88C edges – note each edge corresponds to the adjacent tissue, which are “different portions”)
Both Koyrakh and Haker are directed to techniques for flattening out an image from a 3D object for providing a planar perspective of the 3D object in 2D space.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the 3D flattening processing of imagery obtained of patient anatomy as provided by Koyrakah, using the projection of a different type of anatomical surface as provided by Hasegawa, by incorporating the flattening a 3D model using a plane of projection as provided by Foley, by incorporating the flattening a 3D model using a plane of projection as provided by Haker, using known electronic interfacing and programming techniques.  The modification simply substitutes one known technique for flattening 3D image data to a planar image for another, to obtain predictable results of obtaining a flattened view of 3D object on a plane using projection of the data onto a plane.  Moreover, the modification would have been obvious to try as it chooses from a finite number of identifiable and predictable mathematical solutions for flattening 3D model data to a planar image, with a reasonable expectation of success that using a stereographic projection of the data would result in a planar perspective of 3D data for presenting 3D modeled data to a viewer.  The modification also results in an improved user interface by allowing a new perspective to image data for easier understanding of 3D image data seen all at once rather than requiring interactions while not otherwise hiding important data by using 3D perspectives.
Regarding claim 16, the limitations included from claim 10 are rejected based on the same rationale as claim 10 set forth above and incorporated herein.  Further regarding claim 16, Haker discloses: 
providing a first region, extending from one edge of the flattened model to another edge of the flattened model, comprising a distance that is distorted relative to the source 3-D model by substantially the same amount through the first region (Page 666, right column, 2nd Par. of Section III of Haker discloses looking for a flattening map f which is continuous on Σ and linear on each triangle; Page 667, Section IV “Inspection and Distortion Removal”, Paragraphs 1-3 of section discusses flattening colon surface with attempt to remove distortion, including achieving a surface flattening that is free of distortion along some curve: “the distortion-free curve will be a level set of the harmonic function described above (essentially a loop around the tubular colon surface), and it will correspond to the vertical line through the center of a frame in the cine” – in other words, the line vertical line through the center frame of the cine – shown in Figs. 2-4 on page 668 extends from one end to the other of the flattened model and is a distance distorted relative to the source colon model throughout the line as not distorted)
Both Koyrakh and Haker are directed to techniques for flattening out an image from a 3D object for providing a planar perspective of the 3D object in 2D space.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the 3D flattening processing of imagery obtained of patient anatomy as provided by Koyrakah, using the projection of a different type of anatomical surface as provided by Hasegawa, by incorporating the flattening a 3D model using a plane of projection as provided by Foley, by incorporating the flattening a 3D model using a plane of projection as provided by Haker, using known electronic interfacing and programming techniques.  The modification simply substitutes one known technique for flattening 3D image data to a planar image for another, to obtain predictable results of obtaining a flattened view of 3D object on a plane using projection of the data onto a plane.  Moreover, the modification would have been obvious to try as it chooses from a finite number of identifiable and predictable mathematical solutions for flattening 3D model data to a planar image, with a reasonable expectation of success that using a stereographic projection of the data would result in a planar perspective of 3D data for presenting 3D modeled data to a viewer.  The modification also results in an improved user interface by allowing a new perspective to image data for easier understanding of 3D image data seen all at once rather than requiring interactions while not otherwise hiding important data by using 3D perspectives.
Regarding claim 17, the limitations included from claim 10 are rejected based on the same rationale as claim 10 set forth above and incorporated herein.  Further regarding claim 17, Koyrakh further discloses:
Wherein the flattened model represents transformed positions from a volume of the source 3-D model of the body tissue surface (Fig. 7A and Par. 50 of Koyrakh: 3D model unfolded into 2D projection 52 so that surface sections can be viewed on image panel, comprising a complete unfolding of surface geometry 51 – Fig. 7A shows unfolded projection 52 including at least an interior area between edges containing 88A and 88C; Par. 52: maintain features of 3D model upon unfolding)
Haker discloses:
wherein the flattened model represents transformed positions from a volume of the source 3-D model away from the body tissue surface (Page 668 of Haker, right column, last paragraph: polyps have relatively high Gaussian curvature compared with the flatter surrounding colon surface – in other words, the flattened model includes transformed positions of any polyps which are “away from the body tissue surface” as they have height and volume)
Both Koyrakah and Haker are directed to systems and methods for viewing resulting images and data for medical procedures.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the 3D flattening processing of imagery obtained of patient anatomy as provided by Koyrakah, using the projection of a different type of anatomical surface as provided by Hasegawa, by incorporating the flattening a 3D model using a plane of projection as provided by Foley, by using a technique for including additional surface details for body tissue in the transformation as provided by Haker, using known electronic interfacing and programming techniques.  The modification results in an improved imaging system of body anatomy by including the details texture of the surface or growths on anatomical surfaces that are commonly not smooth surfaces, to better visualize the anatomical data and provide improved visualization of medical data by including additional details for better study.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BEUTEL whose telephone number is (571)272-3132. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM A BEUTEL/Primary Examiner, Art Unit 2616